EXECUTION VERSION


Exhibit 10.18

J.P. MORGAN SECURITIES LLC
JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10179



January 6, 2016
$350,000,000
Incremental Term Facility
Commitment Letter
Charles River Laboratories International, Inc.251 Ballardvale Street
Wilmington, Massachusetts 01887
Attention:     David R. Smith    Corporate Executive Vice President & Chief
Financial Officer

Ladies and Gentlemen:
Charles River Laboratories International, Inc., a Delaware corporation (the
“Borrower” or “you”), has advised J.P. Morgan Securities LLC (“JPMorgan”) and
JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank” or the “Lead Bank”, and
together with JPMorgan, the “Committing Parties”, “we” or “us”) that it intends
to consummate the transactions (collectively, the “Transaction”) described in
the introductory paragraph of the Summary of Terms and Conditions attached
hereto as Exhibit A (the “Term Sheet”). Capitalized terms used but not defined
herein are used with the meanings assigned to them in the Term Sheet.
In connection with the foregoing, you have requested that JPMorgan agree to
structure, arrange and syndicate an incremental term loan facility under the
Borrower’s Sixth Amended and Restated Credit Agreement, dated as of April 22,
2015 in an aggregate amount of up to $350,000,000 (the “Incremental Term
Facility”). You have also requested that JPMorgan Chase Bank commit to provide
the Incremental Term Facility.
JPMorgan is pleased to advise you that it is willing to act as a joint lead
arranger and joint bookrunner for the Incremental Term Facility. Furthermore,
JPMorgan Chase Bank is pleased to advise you of its commitment to provide 100%
of the Incremental Term Facility, upon the terms and subject to the conditions
set forth or referred to in this commitment letter (the “Commitment Letter”) and
in the Term Sheet. This Commitment Letter and the Term Sheet set forth the
principal terms and conditions on and subject to which JPMorgan Chase Bank is
willing to make available the Incremental Term Facility.
It is agreed that JPMorgan (the “Arranger”) and up to two other financial
institutions selected by the Borrower and reasonably acceptable to us will act
as the joint lead arrangers and joint bookrunners with respect to the
Incremental Term Facility and that JPMorgan Chase Bank will continue to act as
the sole administrative agent under the Existing Credit Agreement (the
“Administrative Agent”). JPMorgan will have “left” placement on and will appear
on the top left of any Information Materials (as defined below) and all other
offering or marketing materials in respect of the Incremental Term Facility, and
JPMorgan will perform the roles and responsibilities conventionally understood
to be associated with such “left” placement. You agree that no other agents,
co-agents or arrangers will be appointed, no other titles will be awarded and no
compensation (other than that expressly contemplated by the Term Sheet and the
Fee Letter referred to below) will be paid in connection with the Incremental
Term Facility unless you and we shall so agree and except as provided for in the
Term Sheet.
We may syndicate the Incremental Term Facility to a group of financial
institutions which shall include lenders under the Existing Credit Agreement
(together with the Lead Bank, the “Lenders”) identified by us in consultation
with you. The Arranger may commence syndication efforts promptly, and you agree
actively to

        

--------------------------------------------------------------------------------




assist the Arranger in completing a syndication satisfactory to it. Such
assistance shall include (a) your using commercially reasonable efforts to
ensure that the syndication efforts benefit materially from your existing
lending relationships, (b) direct contact between senior management and advisors
of the Borrower and the proposed Lenders, (c) assistance in the preparation of a
confidential information memorandum (the “Confidential Information Memorandum”)
and other marketing materials to be used in connection with the syndication (the
“Information Materials”) and (d) the hosting, with the Arranger, of one or more
meetings of prospective Lenders.
The Arranger will manage all aspects of the syndication, including decisions as
to the selection of institutions to be approached and when they will be
approached, when their commitments will be accepted, which institutions will
participate, the allocation of the commitments among the Lenders and the amount
and distribution of fees among the Lenders, in each case in consultation with
you. To assist the Arranger in its syndication efforts, you agree promptly to
prepare and provide to the Committing Parties all information with respect to
the Borrower and the Transactions, including all financial information and
projections (the “Projections”), as we may reasonably request in connection with
the arrangement and syndication of the Incremental Term Facility. At the request
of the Arranger, the Borrower agrees to assist in the preparation of a version
of the Information Materials (the “Public-Side Version”) to be used by
prospective Lenders’ public-side employees and representatives (“Public-Siders”)
who do not wish to receive material non-public information (within the meaning
of the United States federal securities laws) with respect to you, your
affiliates or any of your or their respective securities (“MNPI”) and who may be
engaged in investment and other market-related activities with respect to you,
your affiliates or your or their securities or loans. Before distribution of any
Information Materials, you agree to execute and deliver to us (a) a letter in
which you authorize distribution of the Information Materials to a prospective
Lender’s employees willing to receive MNPI (“Private-Siders”) and (b) a separate
letter in which you authorize distribution of the Public-Side Version to
Public-Siders and represent that no MNPI is contained therein. You agree that
the following documents may be distributed to both Private-Siders and
Public-Siders, unless you advise the Arranger in writing (including by e-mail)
within a reasonable time prior to their intended distribution that such
materials should only be distributed to Private-Siders: (w) the Term Sheet, (x)
administrative materials prepared by the Arranger for prospective Lenders (such
as lender meeting invitations, lender allocations and funding and closing
memoranda), (y) notification of changes in the Incremental Term Facility’s terms
and (z) other materials intended for prospective Lenders after the initial
distribution of the Information Materials. If you advise us that any of the
foregoing should be distributed only to Private-Siders, then Public-Siders will
not receive such materials without further discussions with you. You hereby
authorize us to distribute drafts of the Credit Documentation to Private-Siders
and Public-Siders. The parties hereto agree that information and materials may
be distributed or sent through electronic means (including IntraLinks, SyndTrak
or another electronic workspace) and that the use of such means is expressly
authorized hereby.
You hereby represent and covenant that (a) all information other than the
Projections (the “Information”) that has been or will be made available to any
Committing Party by you or any of your representatives is or will be, when
furnished and taken as a whole, complete and correct in all material respects
and does not or will not, when furnished and taken as a whole, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made and (b) the
Projections that have been or will be made available to any Committing Party by
you or any of your representatives have been or will be prepared in good faith
based upon reasonable assumptions at the time of delivery thereof. You agree
that if, at any time prior to the Closing Date, you become aware that any of the
representations contained in the preceding sentence is incorrect, then, subject
to the Committing Parties’ continuing undertaking to maintain the
confidentiality of such Information and/or Projections as set forth below, you
will promptly supplement the Information or the Projections, as applicable, so
that such representation would be correct in all material respects as of the
date such Information, as supplemented and taken as a whole, was furnished, or
such Projections were made available. You understand that in arranging and
syndicating the Incremental Term Facility we may use and rely on the Information
and Projections without independent verification thereof.
As consideration for the commitments and agreements of the Committing Parties
hereunder, you have agreed to pay the nonrefundable fees described in the fee
letter dated the date hereof and delivered together herewith (the “Fee Letter”).

2
        

--------------------------------------------------------------------------------




The commitments and agreements of the Committing Parties hereunder are subject
to (a) such Committing Party’s satisfaction that prior to and during the
syndication of the Incremental Term Facility there shall be no competing
offering, placement or arrangement of any debt securities or bank financing by
or on behalf of the Borrower or its subsidiaries that could reasonably be
expected to materially and adversely affect the successful syndication of the
Incremental Term Facility (other than the refinancing of the Existing Credit
Agreement on terms reasonably acceptable to the Arranger) , (b) the negotiation,
execution and delivery on or before the Expiration Date (as defined below) of
definitive documentation with respect to the Incremental Term Facility
satisfactory to such Committing Party and (c) the other conditions set forth or
referred to in the Term Sheet.
You agree (a) to indemnify and hold harmless each Committing Party, its
affiliates and their respective officers, directors, employees, advisors, and
agents (each, an “indemnified person”) from and against any and all losses,
claims, damages and liabilities to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter, the Term
Sheet, the syndication contemplated hereby, the Fee Letter, the Incremental Term
Facility, the use or intended use of the proceeds thereof, the Transaction or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any indemnified person is a party thereto, and
to reimburse each indemnified person upon demand for any legal or other expenses
incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses to the extent
(x) they are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the willful misconduct or gross negligence of such
indemnified person or (y) they are found by a final, non-appealable judgment of
a court of competent jurisdiction to result from breach by a Committing Party of
any of its obligations hereunder, and (b) to reimburse each Committing Party and
its affiliates on demand for all out-of-pocket expenses (including due diligence
expenses, syndication expenses, consultant’s fees and expenses, travel expenses,
and reasonable fees, charges and disbursements of counsel) incurred in
connection with the Incremental Term Facility and any related documentation
(including this Commitment Letter, the Term Sheet, the Fee Letter and the
definitive financing documentation) or the administration, amendment,
modification or waiver thereof. No indemnified person shall be liable for any
damages arising from the use by unauthorized persons of Information or other
materials sent through electronic, telecommunications or other information
transmission systems (including, without limitation, Intralinks and email) that
are intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with its activities related to this Commitment
Letter, the Incremental Term Facility or the other transactions contemplated
hereby.
You acknowledge that each Committing Party and its affiliates (the term
“Committing Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions described
herein and otherwise. You acknowledge that the Committing Parties and their
respective affiliates may from time to time effect transactions, for their own
account or the account of customers, and may hold positions in loans or options
on loans of the Borrower and other companies that may be the subject of the
transactions described herein. In addition, the Committing Parties and their
respective affiliates are full service securities firms and as such may from
time to time effect transactions, for their own account or the account of
customers, and may hold positions in securities or options on securities of the
Borrower and other companies that may be the subject of the transactions
described herein. No Committing Party will use confidential information obtained
from you by virtue of the transactions described herein or its other
relationships with you in connection with the performance by such Committing
Party of services for other companies, and such Committing Party will not
furnish any such information to other companies. You also acknowledge that a
Committing Party has no obligation to use in connection with the transactions
described herein, or to furnish to you, confidential information obtained from
other companies. You agree that each of the Committing Parties will act under
this Commitment Letter as an independent contractor to you with respect to the
arrangement of the Incremental Term Facility (including in connection with
determining the terms of the Incremental Term Facility) and not as a financial
advisor or a fiduciary to, or an agent of, you or any other person. You agree
that you will not assert any claim against any Committing Party based on an
alleged breach of fiduciary duty by any Committing Party in connection with this
Commitment Letter and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that, as Arranger, no Arranger is advising the
Borrower as to any legal, tax, investment, accounting,

3
        

--------------------------------------------------------------------------------




regulatory or any other matters in any jurisdiction. The Borrower shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Arranger shall have no responsibility or liability
to the Borrower with respect thereto.
This Commitment Letter shall not be assignable by you without the prior written
consent of each Committing Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the indemnified
persons and is not intended to create any fiduciary or other implied duties
among the parties hereto. This Commitment Letter may not be amended or waived
except by an instrument in writing signed by you and each Committing Party. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by facsimile or other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof. This Commitment Letter and the Fee
Letter are the only agreements that have been entered into among us with respect
to the Incremental Term Facility and set forth the entire understanding of the
parties with respect thereto. This Commitment Letter shall be governed by, and
construed in accordance with, the laws of the State of New York.
You and the Committing Parties irrevocably and unconditionally submit to the
exclusive jurisdiction of any state or federal court sitting in the Borough of
Manhattan in the City of New York over any suit, action or proceeding arising
out of or relating to this Commitment Letter, the Term Sheet or the Fee Letter
or the performance of services hereunder or thereunder. You irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in any inconvenient forum. You agree that
a final, non-appealable judgment in any such suit, action or proceeding brought
in any such court shall be conclusive and binding upon you and may be enforced
in any other courts to whose jurisdiction you are or may be subject, by suit
upon judgment. You and we irrevocably agree to waive trial by jury in any suit,
action, proceeding, claim or counterclaim brought by or on behalf of any party
related to or arising out of this Commitment Letter, the Term Sheet or the Fee
Letter or the performance of services hereunder or thereunder.
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
except (a) to the officers, agents and advisors of the Borrower who are directly
involved in the consideration of this matter or (b) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law (in which
case you agree to inform us promptly thereof) including disclosures required by
law, provided, that the foregoing restrictions shall cease to apply (except in
respect of the Fee Letter and its terms and substance) after the Acquisition
Agreement has been fully executed and this Commitment Letter has been accepted
by you.
The reimbursement, indemnification, confidentiality, waiver of jury trial,
jurisdiction, venue and governing law provisions contained herein and in the Fee
Letter, as well as those of the fourth preceding paragraph above, shall remain
in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or any commitment hereunder; provided,
that your obligations under this Commitment Letter, other than those arising
under the fourth, fifth, sixth and fourteenth paragraphs hereof, shall
automatically terminate and be superseded by the provisions of the definitive
documentation relating to the Incremental Term Facility upon the initial funding
thereunder, and you shall automatically be released from all liability in
connection therewith at such time.
The Committing Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), the Arranger and each Lender are required to obtain,
verify and record information that identifies the Borrower and its affiliates,
which information includes the name, address, tax identification number and
other information regarding the Borrower and its affiliates that will allow such
Arranger or such Lender to identify the Borrower and its affiliates in
accordance

4
        

--------------------------------------------------------------------------------




with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective as to the Arranger and each Lender.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on January 7, 2016. The commitments and
agreements of the Committing Parties hereunder will expire at such time in the
event we have not received such executed counterparts in accordance with the
preceding sentence. In the event that the initial borrowing under the
Incremental Term Facility does not occur on or before the Expiration Date, then
this Commitment Letter and the commitments hereunder shall automatically
terminate. “Expiration Date” means the earliest of (i) September 2, 2016, (ii)
the closing of the Acquisition (as defined in the Term Sheet) without the use of
the Incremental Term Facility and (iii) the termination prior to closing of the
Acquisition of the Acquisition Agreement; provided that to the extent set forth
in the second preceding paragraph, the provisions contained herein shall survive
any such termination. In addition, such commitments and agreements shall
terminate upon receipt by us of written notice from you that you are electing to
terminate such commitments, such termination to be effective as of the date
specified in such notice; provided that to the extent set forth in the second
preceding paragraph, the provisions contained herein shall survive any such
termination.

5
        

--------------------------------------------------------------------------------




We are pleased to have been given the opportunity to assist you in connection
with this important financing.
Very truly yours,
J.P. MORGAN SECURITIES LLC

By:
/s/ Cornelius Droogan__        
Name: Cornelius J. Droogan
Title: Managing Director


JPMORGAN CHASE BANK, N.A.

By: /s/ Robert Arrieta    ______________________    
Name: Robert Arrieta
Title: Managing Director



Incremental Term Facility Commitment Letter
        
        

--------------------------------------------------------------------------------




Accepted and agreed to as of
the date first written above by:


CHARLES RIVER LABORATORIES INTERNATIONAL, INC.

By: /s/David R. Smith___________________    
Name: David R. Smith
Title: Corporate Executive Vice President & Chief Financial Officer





Incremental Term Facility Commitment Letter
        
        

--------------------------------------------------------------------------------




Exhibit A
_______________________________
CHARLES RIVER LABORATORIES INTERNATIONAL, INC.
$350,000,000
Incremental Term Facility
Summary of Terms and Conditions
________________________________
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached.
The Borrower intends to acquire (the “Acquisition”) WRH, Inc. and its
subsidiaries (the “Target”) pursuant to an Agreement and Plan of Merger
(together with all exhibits, schedules and disclosure letters thereto, the
“Acquisition Agreement”) dated as of January 6, 2016 among the Borrower, WRH,
Inc., Pretzel Acquisition Corporation and American Capital Equity III, LP.. In
connection therewith, the Borrower intends to incur the Incremental Term
Facility (as defined below) under the Sixth Amended and Restated Credit
Agreement, dated as of April 22, 2015 among the Borrower, the Subsidiary
Borrowers party thereto, JPMorgan Chase Bank, as administrative agent, and the
other agents and lenders party thereto, as amended, supplemented or otherwise
modified prior to the Closing Date, the “Existing Credit Agreement”). The
proceeds of the Incremental Term Facility will be used (i) to pay a portion of
the cash consideration for the Acquisition and (ii) to pay the fees and expenses
incurred in connection with the Transaction. The transactions described above
are collectively referred to herein as the “Transaction”. For purposes of this
Commitment Letter and the Fee Letter, “Closing Date” shall mean the date of the
initial funding of the Incremental Term Facility.
Set forth below is a statement of the terms and conditions for the Incremental
Term Facility:
I.    PARTIES


 
Borrower:
Charles River Laboratories International, Inc. (the “Borrower”).


 
Guarantors:
The guarantors under the Existing Credit Agreement (the “Subsidiary Guarantors”
and together with the Borrower, the “Loan Parties”). The obligations of the Loan
Parties shall not include any “excluded swap obligations” on terms consistent
with the Existing Credit Agreement.
 
Joint Lead Arrangers and Joint Bookrunners:
JPMorgan (the “Arranger”) and up to two other financial institutions selected by
the Borrower and reasonably satisfactory to JPMorgan.
 
Administrative Agent:
JPMorgan Chase Bank (in such capacity, the “Administrative Agent”).
 
Co-Syndication Agents
Up to two other financial institutions selected by the Borrower and reasonably
satisfactory to JPMorgan.
 
Lenders:
A syndicate of banks, financial institutions and other entities, including
JPMorgan Chase Bank and the banking affiliates of the other joint lead
arrangers, arranged by the Arranger in consultation with the Borrower
(collectively, the “Lenders”).
 


    
        

--------------------------------------------------------------------------------

        

II.    TYPES AND AMOUNTS OF CREDIT FACILITIES
 
Incremental Term Facility
 
Type and Amount:
An incremental term loan facility in U.S. dollars (the “Incremental Term
Facility) in an amount up to $350.0 million (the loans thereunder, the
“Incremental Term Loans”).
 
Maturity and Amortization:
The Incremental Term Loans will mature on April 22, 2020.
The Incremental Term Loans shall be repayable in quarterly installments equal to
the amortization percentage applicable to the existing term loans outstanding as
of the date hereof under the Existing Credit Agreement (the “Original Term
Loans”), commencing on the next amortization date for such Original Term Loans
following the Closing Date; provided that for the avoidance of doubt, any
outstanding Incremental Term Loans will be repayable in full on April 22, 2020.


 
Availability:
The Incremental Term Loans shall be made in a single drawing on the Closing
Date.
 
Purpose:
The proceeds of the Incremental Term Loans shall be used to effect the
Transactions.
 
III.    CERTAIN PAYMENT PROVISIONS
Fees and Interest Rates:
As set forth on Annex I.
Optional Prepayments and Commitment Reductions:
Same as the Existing Credit Agreement with respect to Original Term Loans.
Mandatory Prepayments:
Same as the Existing Credit Agreement with respect to Original Term Loans.
IV.    COLLATERAL


Same as the Existing Credit Agreement.
V.    CERTAIN CONDITIONS
Initial Conditions:
The availability of the Incremental Term Facility shall be conditioned upon
satisfaction of the conditions precedent explicitly set forth in the Commitment
Letter and the following conditions precedent (the date upon which all such
conditions shall be satisfied, the “Closing Date”):
 
•
Each Loan Party shall have executed and delivered satisfactory definitive
financing documentation with respect to the Incremental Term Facility (the
“Credit Documentation”).


A-2
        

--------------------------------------------------------------------------------

        

 
(b)    Customary closing certificates as to corporate existence and authority.
(c)    The Borrower and its subsidiaries, on a consolidated basis after giving
effect to the Transaction, shall be solvent, and the Committing Parties shall
have received a certificate from the chief financial officer of the Borrower, in
form reasonably acceptable to the Committing Parties, certifying to the effect
thereof.
 
(d)    All governmental and third party approvals necessary in connection with
the Transaction and the Incremental Term Facility and the continuing operations
of the Borrower and its subsidiaries shall have been obtained and be in full
force and effect.
(e)    The Lenders, the Administrative Agent and the Arranger shall have
received all fees required to be paid, and all reasonable expenses for which
invoices have been presented, on or before the Closing Date.
 
(f)    All actions required under the Existing Credit Agreement to be taken on
the Closing Date shall have been taken to establish that the Administrative
Agent will have a perfected first priority security interest (subject to liens
permitted under the Existing Credit Agreement) in the Collateral.
 
(g)    The Administrative Agent shall have received such legal opinions
(including opinions (i) from counsel to the Borrower and its subsidiaries and
(ii) from such special and local counsel as may be required by the
Administrative Agent), documents and other instruments as are customary for
transactions of this type or as it may reasonably request.
 
(h) The Lenders shall have received, at least five business days prior to the
Closing Date, satisfactory information required for compliance by Lenders with
applicable “know your customer” and anti-money laundering requirements
(including information required under the PATRIOT Act).
 
(i) The Borrower shall have delivered to the Administrative Agent a certificate
demonstrating compliance with condition (k) below.
 
(j) Delivery of a borrowing notice.


A-3
        

--------------------------------------------------------------------------------

        

 
(k) The satisfaction of the conditions to the Incremental Term Facility set
forth in the Existing Credit Agreement, including Section 2.24 thereof, unless
otherwise amended or waived in accordance with the terms thereof.


 
(l) The Existing Credit Agreement has not been amended, consented to or waived
in any material respect adverse to the Arranger or Lenders without the prior
written consent of JPMorgan.
VI.    CERTAIN DOCUMENTATION MATTERS


Representations and Warranties:
Same as the Existing Credit Agreement.
Affirmative Covenants:
Same as the Existing Credit Agreement.
Financial Covenants:
Same as the Existing Credit Agreement.
Negative Covenants:
Same as the Existing Credit Agreement.
Events of Default:
Same as the Existing Credit Agreement.
Voting:
Same as the Existing Credit Agreement.
Assignments and Participations:
Same as the Existing Credit Agreement.
Yield Protection:
Same as the Existing Credit Agreement.
Defaulting Lenders:
Same as the Existing Credit Agreement.
Expenses and Indemnification:
Same as the Existing Credit Agreement.
Governing Law and Forum:
State of New York.
Counsel to the Administrative Agent and the Arranger:
Simpson Thacher & Bartlett LLP.




A-4
        

--------------------------------------------------------------------------------

Annex I

INTEREST AND CERTAIN FEES
Interest Rate Options:
Same as the Existing Credit Agreement.
 
 
 
“ABR” shall be defined in a manner consistent with the Existing Credit
Agreement.
 
“ABR Loans” means Loans bearing interest based upon the ABR.
 
“Applicable Margin” means a percentage to be determined in accordance with the
pricing grid attached hereto as Annex I-A.
 
“Eurodollar Loans” means Loans bearing interest based upon the Eurodollar Rate.
 
“Eurodollar Rate” shall be defined in a manner consistent with the Existing
Credit Agreement.
Interest Payment Dates:
Same as the Existing Credit Agreement.
Default Rate:
Same as the Existing Credit Agreement.
Rate and Fee Basis:
Same as the Existing Credit Agreement.




        

--------------------------------------------------------------------------------






PRICING GRID FOR
AND INCREMENTAL TERM LOANS




 
Leverage Ratio
Applicable Margin
Eurodollar Loans
Applicable Margin
ABR Loans
Level I
≥ 3.00:1.00
1.50%
0.50%
Level II
≥ 2.50:1.00 but < 3.00:1.00
1.25%
0.25%
Level III
≥ 2.00:1.00 but < 2.50:1.00
1.125%
0.125%
Level IV
< 2.00:1.00
1.00%
0%






        